Citation Nr: 0030291	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a heart disability.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had verified active military service from July 
1964 to April 1968, and from September 1990 to May 1991. 

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision which denied service 
connection for bilateral hearing loss, a bilateral knee 
disability, and a heart disability.  


REMAND

The veteran's claims for service connection for bilateral 
hearing loss, a bilateral knee disorder, and a heart disorder 
were denied by the RO on the rationale that the claims were 
not well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That basis for denying a claim has been 
eliminated by a recent law, and the new law also provides a 
number of rules pertaining to the VA's duty to assist a 
claimant.  See Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475 (November 9, 2000; 114 Stat. 2096).  In view of 
this, the case must be remanded to the RO for readjudication 
under the new law.

The Board notes that the veteran had verified active duty in 
the U.S. Air Force (USAF) from July 1964 to April 1968, and 
from September 1990 to May 1991.  He also had lengthy service 
in the USAF Reserve, and he retired as a reservist in 
September 1998.  The veteran's service medical records which 
are now in the claims folder appear to be incomplete (e.g., 
as pointed out by the veteran's representative in written 
argument to the Board, the initial enlistment examination for 
the first period of service is not on file).  The current 
absence of some service records may be due to the veteran's 
recent retirement from the reserve.  In any event, the RO 
should make further attempts to obtain any more service 
medical records.  Id.

The RO should also obtain verification of the dates of all of 
the veteran's periods of service in the USAF, including 
periods of active duty and, while in the reserve, periods of 
active duty for training and inactive duty training.  Id.  
This is particularly needed in this case since it appears 
that the veteran alleges that at least some of the claimed 
disabilities are related both to active duty and periods of 
reserve service.  For example, he claims that his hearing 
loss is due to noise exposure while performing duties of an 
aircraft mechanic during both active duty and while in the 
reserve.  The file also indicates, however, that coinciding 
with most of his time in the USAF Reserve, the veteran was 
also a civilian Air Reserve Technician (aircraft mechanic) 
employed by the federal government (apparently from about 
1972 until he retired from such civilian job in late 1998).  
Obviously the VA will not grant service connection for any 
disability arising from the veteran's civilian federal 
employment, and under the circumstances the RO should obtain 
clarification of the dates and nature of such civilian 
federal employment.

The veteran has referred to some additional medical evidence 
which may be relevant to his claims for service connection.  
For example, at his November 1999 RO hearing he mentioned 
treatment for his knees by a Dr. Wilhoit.  The RO should make 
efforts to obtain any such additional pertinent medical 
records.  Id. 

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain, from the 
appropriate service department office, 
verification of the dates and types of 
all of the veteran's military service, 
including periods of USAF active duty, 
active duty for training, inactive duty 
training, and other reserve service.

2.  The RO should obtain, from the 
appropriate service department office, 
any additional service medical records of 
the veteran.  This includes medical 
records from all periods of active duty, 
active duty for training, inactive duty 
training, and other reserve service.

3.  The RO should ask the veteran to 
provide detailed information on the dates 
of his employment and nature of his job 
duties as a civilian aircraft mechanic 
with the federal government.

4.  The RO should ask the veteran to 
identify any other sources of medical 
records pertinent to his claims for 
service connection (such as the doctor he 
mentioned at his RO hearing), and the RO 
should attempt to obtain such records.

5.  After performing the above 
development, and otherwise assuring 
compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should adjudicate, on the merits, 
the claims for service connection for 
bilateral hearing loss, a bilateral knee 
disability, and a heart disability.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).








